Case 19-55132-sms           Doc 45      Filed 07/24/19 Entered 07/24/19 15:47:18                         Desc Main
                                       Document      Page 1 of 27


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

   IN RE:                                                )        CASE NO. 19-55132-sms
                                                         )        CHAPTER 7
   MICHAEL SHANE YOUNG                                   )
   (aka Michael S Young, aka Michael Young) )
   and JENNIFER LYNN YOUNG                               )
   (aka Jennifer L Young aka Jennifer Young) )
                                                         )        JUDGE SAGE M SIGLER
                              DEBTORS.                   )
   ---------------------------------------------------------------------------------------------------
                                                         )
   2005 RESIDENTIAL TRUST 3-2                            )
                                                         )
                              MOVANT,                    )
                                                         )        CONTESTED MATTER
   V.                                                    )
                                                         )
   MICHAEL SHANE YOUNG and                               )
   JENNIFER LYNN YOUNG,                                  )
                              DEBTORS,                   )
                                                         )
   V.                                                    )
                                                         )
   MARY IDA TOWNSON, TRUSTEE,                            )
                              RESPONDENTS.               )
   ____________________________________)

                     MOTION FOR RELIEF FROM AUTOMATIC STAY

            COMES NOW 2005 RESIDENTIAL TRUST 3-2 (“Movant”) a secured creditor

   in the above-captioned case, by and through counsel, and moves this Court to enter an order

   granting its request for relief from the automatic stay imposed by 11 U.S.C. § 362 and

   respectfully shows this Court as follows:

            1.       On April 1, 2019, Debtors filed a petition with the Bankruptcy Court for the

   Northern District of Georgia under Chapter 13 of Title 11 of the United States Bankruptcy

   Code.
Case 19-55132-sms       Doc 45     Filed 07/24/19 Entered 07/24/19 15:47:18           Desc Main
                                  Document      Page 2 of 27


           2.      On July 8, 2019, Debtors’ Chapter 13 case was converted to a Chapter 7 of

   Title 11 of the United States Bankruptcy Code.

          3.       Movant holds a Promissory Note secured by the Security Deed which

   describes real property owned by Debtors and known as: 108 Timberland Drive, Canton,

   GA 30114-5775 (“Property”). A copy of the Note, Security Deed, Allonge(s), and

   Assignment(s) of Mortgage, are attached hereto as Composite Exhibit “A” respectively.

          4.       Debtors executed a Promissory Note secured by a Mortgage or Security

   Deed. The Promissory Note is either made payable to Movant or has been duly indorsed.

   Movant, directly or through an agent, has possession of the Promissory Note. Movant is

   the original mortgagee or the beneficiary or the assignee of the Mortgage or Security Deed.

          5.       Based on the Debtors’ schedules, the value of the Property is approximately

   $189,000.00.

          6.       Upon information and belief, the approximate payoff, exclusive of legal

   fees and expenses incurred in the connection with the instant motion, due and owing to the

   Movant as of July 10, 2019 is approximately $50,588.20.

          7.       Upon information and belief, per the Debtors’ Schedules, Nationstar

   Mortgage LLC has a lien on the property in the amount of $104,000.00.

          8.       Upon information and belief, per the Debtors’ Schedules, Portfolio

   Recovery has a lien on the property in the amount of $2,000.00.

          9.       Upon information and belief, per the Debtors’ Schedules, the Debtors have

   claimed an exemption of $43,000.00 for the property.

          10.      According to Debtors’ Statement of Intention, Debtors intend to surrender

   the Property.
Case 19-55132-sms         Doc 45     Filed 07/24/19 Entered 07/24/19 15:47:18             Desc Main
                                    Document      Page 3 of 27


           11.      The equity in the property when comparing the fair market value according

   to the Debtors’ Schedule A/B ($200,000.00) versus the total indebtedness of the Debtors

   to Movant ($50,588.20) and additional liens to Nationstar Mortgage LLC and Portfolio

   Recovery (106,000.00) and exemption claimed by the Debtors ($43,000.00) is $411.80.

   Therefore, there is nominal equity in the Property for the benefit of the unsecured creditors

   of the estate.

           12.      Debtors are in breach of the terms of the Note and Security Deed by failing

   to make the required payments due to Movant from April 25, 2011 to for the June 25, 2019

   payments. Debtors are due ninety-nine (99) payments for a total of $26,863.02.

           13.      Cause exists for relief from the automatic stay. Mortgage payments are not

   being made to the Movant. As such, Movant’s interests are not adequately protected.

           14       In the event the automatic stay in this case is modified, this case dismisses,

    and/or the Debtors obtains a discharge and a foreclosure action is commenced on the

    mortgaged property, the foreclosure will be conducted in the name of Movant or Movant’s

    successor or assignee. Movant, directly or through an agent, has possession of the Note.

    The Note is either made payable to Movant or has been duly endorsed. Movant is the

    original mortgagee or beneficiary or the assignee of the Mortgage/Security Deed.

           WHEREFORE, Movant prays the Court as follows:

           1.       Modify the Automatic Stay of 11 U.S.C. § 362(a) to permit Movant to

   enforce its security interest in the Property including but not limited to any non-bankruptcy

   remedies to foreclose and obtain possession;
Case 19-55132-sms        Doc 45       Filed 07/24/19 Entered 07/24/19 15:47:18          Desc Main
                                     Document      Page 4 of 27


             2.   Modify Rule 4001(a)(3) of the Bankruptcy Code so that it is not applicable

   in this case and so Movant may immediately enforce and implement this order granting

   relief from the automatic stay;

             3.   As an alternative to the relief prayed for above, grant adequate protection to

   Movant for its interest in the Collateral;

             4.   Movant specifically requests permission to communicate with the Debtors

   and Debtors’ counsel to the extent necessary to comply with applicable non-bankruptcy

   law; and

             5.   Grant Movant such other and further relief as the Court deems just and

   proper.

   This the 24th day of July, 2019.

                                                         Respectfully Submitted,
                                                         /s/ Mark A. Baker____________
                                                         Mark A. Baker (GBN # 033840)
                                                         Counsel for Movant
                                                         MCMICHAEL TAYLOR GRAY, LLC
                                                         3550 Engineering Drive, Suite 260
                                                         Atlanta, GA 30092
                                                         Telephone: (404) 474-7149
                                                         Facsimile: (404) 745-8121
                                                         E-mail: mbaker@mtglaw.com
Case 19-55132-sms            Doc 45       Filed 07/24/19 Entered 07/24/19 15:47:18                    Desc Main
                                         Document      Page 5 of 27


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

IN RE:                                                )        CASE NO. 19-55132-sms
                                                      )        CHAPTER 7
MICHAEL SHANE YOUNG                                   )
(aka Michael S Young, aka Michael Young) )
and JENNIFER LYNN YOUNG                               )
(aka Jennifer L Young, aka Jennifer Young) )
                                                      )        JUDGE SAGE M. SIGLER
                           DEBTORS.                   )
---------------------------------------------------------------------------------------------------
                                                      )
2005 RESIDENTIAL TRUST 3-2,                           )
                                                      )
                           MOVANT,                    )
                                                      )        CONTESTED MATTER
V.                                                    )
                                                      )
MICHAEL SHANE YOUNG AND                               )
JENNIFER LYNN YOUNG,                                  )
                           DEBTORS,                   )
                                                      )
                                                      )
V.                                                    )
                                                      )
NEIL C. GORDON, TRUSTEE,                              )
                           RESPONDENTS.               )
____________________________________)

                                           NOTICE OF HEARING

PLEASE TAKE NOTICE that 2005 Residential Trust 3-2 has filed a Motion For Relief From
Automatic Stay related papers with the Court seeking an order lifting the automatic stay to allow
foreclosure.

        PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the Motion
For Relief From Automatic Stay in Courtroom 1201, United States Courthouse, 75 Ted Turner
Drive, S.W., Atlanta, GA 30303, at 10:00AM on August 14, 2019.

         Your rights may be affected by the court’s ruling on these pleadings. You should read these
pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy case. (If
you do not have an attorney, you may wish to consult one.) If you do not want the court to grant the
relief sought in these pleadings or if you want the court to consider your views, then you and/or your
attorney must attend the hearing. You may also file a written response to the pleading with the Clerk
at the address stated below, but you are not required to do so. If you file a written response, you must
Case 19-55132-sms         Doc 45     Filed 07/24/19 Entered 07/24/19 15:47:18               Desc Main
                                    Document      Page 6 of 27


attach a certificate stating when, how and on whom (including addresses) you served the response.
Mail or deliver your response so that it is received by the Clerk at least two business days before the
hearing. The address of the Clerk's Office is: Clerk, U. S. Bankruptcy Court, 75 Ted Turner Drive,
S.W., Courtroom 1201, Atlanta, GA 30303. You must also mail a copy of your response to the
undersigned at the address stated below.

         If a hearing on the motion for relief from the automatic stay cannot be held within thirty (30)
days, Movant waives the requirement for holding a preliminary hearing within thirty days of filing
the motion and agrees to a hearing on the earliest possible date. If a final decision cannot be rendered
by the Court within sixty (60) days of the date of the request, Movant waives the requirement that a
final decision be issued within that period. Movant consents to the automatic stay remaining in effect
until the Court orders otherwise.

Dated: July 24, 2019
                                                        Respectfully Submitted,
                                                        /s/ Mark A. Baker____________
                                                        Mark A. Baker, (GBN # 033840)
                                                        Counsel for Movant
                                                        MCMICHAEL TAYLOR GRAY, LLC
                                                        3550 Engineering Drive, Suite 260
                                                        Atlanta, GA 30092
                                                        Telephone: (404) 474-7149
                                                        Facsimile: (404) 745-8121
                                                        E-mail: mbaker@mtglaw.com
Case 19-55132-sms        Doc 45     Filed 07/24/19 Entered 07/24/19 15:47:18       Desc Main
                                   Document      Page 7 of 27




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

   IN RE:                                     )            CHAPTER 7
                                              )            CASE NO. 19-55132-sms
   MICHAEL SHANE YOUNG                        )
   (aka Michael S Young, aka Michael Young) )
   JENNIFER LYNN YOUNG                        )
   (aka Jennifer L Young, aka Jennifer Young) )
                                              )
                                              )
                                              )            CERTIFICATE OF SERVICE
                                              )
                                              )
                  DEBTORS.                    )


            I HEREBY CERTIFY that a true and correct copy of the foregoing NOTICE OF

   MOTION, MOTION FOR RELIEF FROM STAY AND NOTICE OF ASSIGNMENT

   OF HEARING was provided via Regular U.S. Mail and/or Electronic Mail (CM/ECF) to

   the parties listed on the attached service list, this 24th day of July, 2019.

   Via U.S. Mail
   Michael Shane Young
   108 Timberland Drive
   Canton, GA 30114

   Jennifer Lynn Young
   108 Timberland Drive
   Canton, GA 30114
Case 19-55132-sms       Doc 45     Filed 07/24/19 Entered 07/24/19 15:47:18     Desc Main
                                  Document      Page 8 of 27


   Via CM/ECF
   E. L. Clark
   Clark & Washington, LLC
   Bldg 3
   3300 Northeast Expwy.
   Atlanta, GA 30341


   Neil C. Gordon
   Arnall, Golden & Gregory, LLP
   Suite 2100
   171 17th Street, NW
   Atlanta, GA 30363

   U.S. Trustee
   Office of the United States Trustee
   362 Richard Russell Building
   75 Ted Turner Drive, SW
   Atlanta, GA 30303

   This 24th day of July, 2019.



                                                    McMichael Taylor Gray, LLC

                                                    /s/ Mark A. Baker____________
                                                    Mark A. Baker (GBN # 033840)
                                                    MCMICHAEL TAYLOR GRAY, LLC
                                                    3550 Engineering Drive, Suite 260
                                                    Atlanta, GA 30092
                                                    Telephone: (404) 474-7149
                                                    Facsimile: (404) 745-8121
                                                    E-mail: mbaker@mtglaw.com
                                                    Counsel for Movant
Case 19-55132-sms   Doc 45    Filed 07/24/19 Entered 07/24/19 15:47:18   Desc Main
                             Document      Page 9 of 27




      EXHIBIT A
Case 19-55132-sms                   Doc 45             Filed 07/24/19 Entered 07/24/19 15:47:18                                       Desc Main
                                                      Document     Page 10 of 27

      P€Bed    byr ELLEN TERBER                                                        COUiTTRYWIDE HOUE LOANS, INC.



      DATE:    a2t0912005                                                                       l.5I I sA'rlGFASs CORP PKltiY 4f ti
      BORBOWER:.rEliNrFER L.                      YoUNG                                         SUNR]Se, tt 33323
      CASE #:                                                                                   Phonei (803) 340-2139
      LOAN     #:                                                                               Br Fax l-o,, 1866ls9a      2a42
                        -Err
      PROPERTYADDRESS: 108 TIMEERLAND                       PR
                                       cANroN, GA 30114-5775

                                                    IIOME EOUTY CREDTT LINE AGREEME}IT AND
                                                            DISCLOST'HE STATEMENT




                                                                                                      Dal€'. a2   / !2 /2005

                                                                                        govems my Home Equity
          This Home Equity credit Lrne Agreement and Dischsure statement ("Agreement',)
      Credit Line Account ("Account') with you,
      COUNTRYWIDE HOHE               LOANS. INC'
                     ,me,' and "my' refer to the Borrower signing this Agreement. lf more than one Borrower signs this
                      ,,1,"
       The words
                                                                                                                    'your"
       Rgieement, tne words 't,,' "me" and "my" refer to alt who sign, separatety and together. The words 'you" and
       refer to
       couNTRYwiDE ttol,tE LoANS, rNC'

       1. LOANS: DBAW AND REpAyiTENT PERIOD. Sublect                    b the lirnitatbns explained in this Agreemeot, upon my
                                                                                                                  (60th) consecutive
       request tor loans, you agree to lend money to me trom iirna lo time unti, the last day of the sixtieth
       caiendar month fojbwing tfre date     set forth above  ('lnitial Draw Period,') or until  the last day ol any  renewed Draw
       period, up to my Credttlimit indicated in paragraph 4 belou/. (You will not make any loans r( my Account is,sooner
                                                                                                          make any loan before the
       terminaied or suspenOed under paragraptri f t.g, f t.O, l2.B or 15.A b€low.) You will not
                             loltowing tne sigiind  of this Agreement"   except to the extent   of proceeds of tfus loan that are lor
       fourth business  day
       the purchase or initial constructlon of the Property.

             I agree that prior to the end of  lhe lnitial Draw Period, you have the right to review my Ac,count to decide whether
       such  lnitial Draw  period  wilt be  renewed.  unless you have sent me written notice not later than the sixtieth (60th) day
       before the lnitial Oraw    penod    ends that you have decided not to renew such lnitial Draw Period, such lnitial Draw
       period wiil automaticaily renew for one additional sixty (60) month period, and the Draw Period on my Account shall
                                                                                                       Draw Pericd is not renewed.
       thereafler be considered to be 120 months for purpose€ of this Agreement. l, the lnitial
                        peilod          Account  shall  thereafter be consrdered to be 60 months  Jor purposes of this Agreement.
       then the Draw           on  my

                                                                                              pay the outstanding balan€
            Atter the Draw period ends, I wili no longer be abte to obtan loans and then must
                                                                                          paragraph 12.8 below. in which
       over the speciried Repaymenl Period unless my Account is sooner terminaled under
                                                                                                      Period shall be 180
       case my Account is oue anJ payabte in fuil it the trme of such termination. The Repayment
       months.
                                                                                                       Line checks you proviJe
       2. MAKING LOAHS. you will make toans under this Agreement by (i) rnnoring Equity credit
       to me requesting    advances  o, at least $250;  (ii)  paying closing costs  and  finance  charges   in accordancf with
       paragraph 7.C 6elow; (iii)   paying  certain otdr     amounts  on   my behalf   in  accordarrce  with  my dishrrsemenl
       Lutn6rizatron provided to you'aior-before the time I sign this Agreement;
                                                                                  (ivi payirg any unpaid taxes, assessments'
                                                                                                        (v) any other method or
       t;;;t    insuiance or other sums Ers provided under thls Agreement or the Securrty Deedl or
       procedure you establish.

       3. PBOMISE TO PAY; MINIMUM PAYMENT; METHOO OF PAYI,IEHT'
                                                                                                       plus all unpaicj finance
               A. I promise to pay to ya:r order, when and as due, all bans made under this Agre€menl,
                                                                                                      lufure. I agree to make my
        charges, insurarrce premlume, collectton costs and other charges I owe to you no1il or in the
        payrients in the manner epecrfled in my periodic statemerfi, and if I do So such payments will be credited as of the day
        of receipt.
                                                                                                                 ali Account
              B. Ai a minlmum, you \r/ill send me a perbdic statemert monthly. The periodic staternent will show
        activity during rhe billirE cycle and contain othef imporlant inlormation, including my "New
                                                                                                      Balarce," my Annual
        percenlage date, the a*ount ot my "Minirnum Paymefit Due," my "Paymeilt Due Date' and the place and manner of
        making paymenls.

        coNv
        a HELOC - GA   Aorffiii
        2C473 GA (0rv04)idl
                                  & f,;3closL.e
                                                                     Page 1   oJ   I
                                                                                                                               ,*r"ffi
Case 19-55132-sms                   Doc 45     Filed 07/24/19 Entered 07/24/19 15:47:18                                    Desc Main
                                              Document     Page 11 of 27


            C. I may pay ell or any part of my "Ns, Balance" at arry tims, sut{ect to an AccqJnt        ,
      Balance Fee FINAI{CE GIIARGE, as 4$i}Sle, as Gcribed rn parryapfts 7.O arrd 6.8(6}, regediveg . $ I
      entire 'Nelv Balarce' shown on nry penodic statemerfi far any ffintg cycle W the 'paymerit Due Dafe,Jany
                                                                                                                     W my
                                                                                                                    ieriooic
      finance chargE incuned trom lhe first day ol the rpxt b,lling cycle until the posting of my payment will app6ai on my
      periodic stalement for the rcxt bilting cycte.

           D. I may pay all or any part of my'New Balance'usung an Equity Credit Line Check
                                                                                                   fcheok'). tf I us€ a ehe6* to
      pay all or any partof rry N€n Balance, I understand that:

                  { l } The 8moufi of the Check will be treated as any othor advarrce is treated unde( the tsrms ancl conclitirns
             of my Account. My Check will not be homred if I do not have sufficient avaitability on my Account.
                  {2) lf I make a paymert using a Check, my prinopal balance uif mt dec{ease. The prirrcipal balarrce will
             i,Erease by the amcuntof the Che€{<.
                  (3) Intare6t will accruo on the total increased $rKipat balance when I use a Cfreck to rnake a payment on
             my Account.
                  {4} You may not usea Check t9 make a payment       crce the Draw Period en6. That is, a Check may not b€
             used to make a payrnent durirE the Repaymerll perild.

           E- Unless }1}u lerminate my Account and reqrire immediate payment of the entire outstandirE balance as
      providecl ln paragraph 12.8 below, I must pay you at least thB "Minimum Payrnent Due" tor eactr billirrg cycle by the
      "Payrnefi Du6 Date'shown on rry penodic stderrEfit.

          F. D/rirE the &aid Pedd, my "Mhinxrm Paynwnt DL€'eqrats all urpkl finance c.flarges, credit life irerrrance
      premiums_ard other charges impossd during the billing cycl€ together with any "Amount past Due." Mv 'Minimum
      Pavment Due" *lrins tlE Draw Period will not r€duce the ofincipal balance thff isoutstandim ofi mv      accil;:-
      _  G. During th€ Repayment Period, it th€ Drau, Perbd on my Account b 60 nronths or 120 rpr[hs,        my .Minimum
      Paymstt Ehl6" equab 1/'18fth ot ttle outstanding pnnclpal
                                                              balanca ot my Accoufit as sf th€ last day of the Draw period
     plus all unpaid fiance charges, credit life irErranc€ premir{rB alrd other €fiargps hnrc€d du6ng the bifling cycle
     together witi erry "Amaurt Past Due.*

     4' CFEIXT LlllIT. My Credit Umit urder this Agreernent is $ 25,         900.00       . I promise not to request a loan
     whiclr will cause tha unpaH principal balance of my 4pgornt to sxed my Credit Limlt- you can irrcrease the Credit
     Umit al any tafile without prior mtice to me. Yq, csn r€ftrse t|3 makB ban$ tfEt caus€ my obligatiore under this
     Agreement io exee€d my Credit Lirnit. You will md(e loans on my Account besed on tfe'nvamHe Credit Limil. shown
     on my most recEflt perkldb statemefit. Fbwever, I agree that wtlefl , make paymeflts on nry Account by cireck or oth€r
     non{ash metf}od, you reserve the right to make loans based on the ?vailabb Credit Limrf shown on the tast peri:db
     statement issued prior to the most recenl periodic staterpnt ln dditbfl to edl 'MininuJm Paymenil Du€,, I mu$t pay
     immediately, tyithout ilotice or demand from you, any part of the principat balarEe ol my 1,6*r* that exceeds my
     Credit Umit.

     5. AI{}IUAL PERCEIIHGE RATE.

             EJ n. fire initial Daily Periodic Rate     is   0.010e3 o/o. Th€ initiar ANNUAL PERCEI{TAGE HATE is
          3-   990 %. Thesa rales are 'UiscountBd' rates. This means that these
                                                                              nrtes ara lower than tte rates that urouH be
     in effect if lhe brmula set torth in paragraph 5.C below had been used, in wt*rt event the initial Daffy periodic Rate
     wouldbe a.02397         o/" andtl]€ initial AilNUAL PERCENTAGE RATE woukt             be8.150 o/o.Tnes€discounted
     rates will be in effe{t rrom the date of thB Aoleemer* wfrA3/3L/zAOs                  . Theredter, the Daily Peritdic
     Rate ard the Atnual PercentagB Rate will be determirpd using th formula set forth in paragraph 5.C below.

             n    a. frn initial Daily Periodic Rate is        N/A % and the iniriat ANNUAL pERCENTAOE RATE                   is
               N,/A yo. These rales are not discoufied.

               C. My Annual Percentage Rale and Daily Porbdc Flate may irrcrease or decrease (beginnang wfih tre first day
     of th€ fitsi biltiru cyde afier my "discounted" raie has expir€d, it applila06) accordirg to tlro fotlowtB procedrre: The
     AI{NUAL PEBCENTAGE BATE€hall be the'lndef Srs a 'Margin." The In<bf rfl be the highsg prime Rste as
     published in ths 'Money Ratee'table of The wall Sr€et Journal as of th€ tirst busirEds day of mo catendeilEontfi,
     The'Margin" is eqjsl to the numb€r ol percentagp poifis disctosed in paragraph 5.D bet*. Each bi[ing cych will end
     on the last day of the calendar month. Any new lrd€x.value shall be effective as o, the first day ot the-biliing cycle in
     which such nsw lnd€x value is estabtished.

             t-pon a change in the ln@x, any reultirg chargn n my Daity Perixfic Rate and AnrIat PercedagB Rate wiB
     take effed $ithout prilr ndbe to nie, and wfrl appry b ftery loafts ard t0 the oltstarding pnncipat balanee in my
     Account. The new Annual Percentage Rate and Daily Periodh Rde will apply to my then exisliri? unpad prirrcrpdl
     balance ard af, rletv loans I obtain until my Anrual P€rcefitage Rate and Dairy Periodic Bds change again. The Daity
     Perkldic Rat€ at any time squals the ANHUAL pERCEHTAGE BATE divkted by 365.




     CO\,V
     a I-ELOC . GA fursmcnl trd   [lscbse
     2C473€A (00leu                                            Pa9€2ofg
Case 19-55132-sms                 Doc 45           Filed 07/24/19 Entered 07/24/19 15:47:18                              Desc Main
                                                  Document     Page 12 of 27


                                                                            my ANNUAL PEHCENTAGE BATE
          D. The 'Margtn" lo be used under paragraph 5.c above to determine
         3. 500 percentage poirns.

                                   P8rc€ntage Rate      is a simple interest rate. The Annual Percentage          Rate includes
          E. The Annual
      onty interest and not otn",         irti.-rnr lxt'tult- PERCETTAGE RATE will never increase sove            18 ' 0 00 %

      or the maximum rate permltted                  by lau, vhichever is less'
                                                                                                 I will have to                 pay
           F. tl the Daily perbdic Rate (and the conespording Annual Percentage Rate) increases,
                                                                            pay larger "Minimum Payments''
      additional perirdic finance charges and, as a result, I "vill have to
                                                                                   as explained below'
      6, FlHAtlcE cllARGE. I agree to pay a rinance charge on rny Account

           A. Penodrc FTNAHCE CHARGE'

                (1) A loan repre$efited by an Equity Credtt Line Ch6ck will b€ posied to my
                                                                                            Accsrrft on the date that such a
                                                                                       bggins to accrue on my Account trom the
           check is presented t, Vo, foi Juyrint. The periodic linance charge
           time a ban is posted to my      Account. you  cornBrte  t€ perbdic   finarrce  charge on my Account by apdying the
                 periodic   nate to il''inrerage oaify  eah;ce-   in my Accgunt    (inchlding  curent lransactbns)' To determine
           Daily
                                                                                      Balance" is multidied by the Darly Periodic
           the periodic tinarce ctrarle tor aiy fxning cycle, the "Average Daaly
           Rate, ttren this product is mufiplied by the number of clays in the bilting
                                                                                        cycle.

               (2) To get the'Average Daily Balance," you take tlle beginning
                                                                                prircipal balan@ of my Account each day'
                                  o,Ltt""t iny principai payrnents or credrls. This gives you the D.aly B1.fl*"' Th€n
                                                                                                                        you
           add any new toans
                                       "J
           adct up afl the Daily Batances for tne urtting cycle and divrde
                                                                                                                cycle' This
                                                                           by the total nurnber of days in the billirE
           gives you the "Average Darly Balance.'

           B. Other FIHAHCE CHARGES.

                 (1) Poirts     FnAllCE CtlABGe
                                                                                           at the time I stgn this Agreement.
                 I   4ree !o pay a Poirds FINANCE C0IARGE o' $         0'00



                                                                                                             s
                                                                                                             $
                                                                                                             $



                 (2) Broker Fes FOIAilCE CHAfiGES-

                                                                  N/A                          at the time I sign this Agreemenl.
                 I   4ree to pay Broker Fee FINAI{CE CHABGES of $
                                                                                                             $
                                                                                                             $
                                                                                                             $
                                                                                                             $
                                                                                                             s

                     (3) Settlement Agent FINANCE CHARGES.

                     I agree to pay the following settlement Ag€nt FINANCE CHABGES
                                                                                   at the time I sign this Agreement:


                     Sub EscrowlFull Esctow
                                                                                                             s            465.00
                     Artorney/Settlement           Agent                                                     $            15o. oo
                                                                                                             $-
                                                                                                             $-
                                                                                                             $
                                                                                                             $


                     (,1)   Miscellaneous FTHANCE CHARGES'
                                                                                              I sign this Agreernefit:
                     I   agree to pay the following miscellaneous FINANCE CHARGES al the time
                                                                                                             $              26.00
                     FIood Check Fee
                                                                                                             $
                                                                                                             $




        CONV
        a flELoC - GA Agrmeil    and   Ctscb&re
                                                                    PEge 3 c{ S
        973€l (uvo4)
Case 19-55132-sms                   Doc 45            Filed 07/24/19 Entered 07/24/19 15:47:18                              Desc Main
                                                     Document     Page 13 of 27


             (5) Annual Mairtance Fee FTNANCE CHARGE.

       E                                                                                                              -I*
              t agtee to pay an annual maintenarrce fee FINANCE GHARGE ot g
             my Account on the first anniversary of this Agreement and every anniversary
                                                                                           75.00         which you will charge lo
                                                                                                date thereatter, wnerhei o; not t
             have used or continue lo use my Account; except thal such lee shall be waived
                                                                                                      lor the entlre term of this
             Agreement if I meet both ot the following conditions:
                                                                   {a) I maintain               oulslanding daily balanc€ which
             doesnotfall      below$2c,0c3.cc          o, this Agreement thrslgh      "r"r.g"
                                                                                  "n the  firat anniversar! ot ihis Agreement;
             trom the date and (b) I make each trEnthly paynrent drrfr]g that pe-*oo on
                                                                                          or.before the clue date for each such
             payment' You will not rebate any portiofl of the annual fee il
                                                                            my Accoufit is terminated or suspended #ore tne
             end of any annual period.

       []    t   *n   not be charged an annual mainlenance fee FINANGE CHARGE on this loan.

            (6) Low Batarrce Fee RNANCE CHAHGE.

      f-l   ln consirleratron of having an Account with a reduced Margin, I agree to maintain
                                                                                                        an Average Daily Ba{ance
            of S40'000 in each monthly-
            Balance Fee FINANCE CHARGE   IIls ofgtg40P for
                                                       during th€ first two-years Jr mv nccount I turther agfu to p"v l-o*
                                                           eih monthry biiling cycre O,irirgif.," first two y"uri oiry lctunr
            which I lail to maintain an Average Daily Balance ot $+o,ooo. lol will not-charge
                                                                                                                            " in
                                                                                                      me this fee for the month in
            whch you charge me an Account Termination Fee pursuant to the terms ol paEgrapfi
                                                                                                        7.D.
      7. OTHER CHAHGES.


       .  A' I agree to pay each ot the charges listed beiow, which shall constitute additional irdebtedness
                                                                                                                 under this
      Agreement, Any charges assessed will bgslpvrn on my perio{,h statement tor the billing
                                                                                             cycle in which sucrr crrarge is
      assessed:

                      (1) tt lfait to make.my "Minimum Paymer* Dr.re'within ten (10) days of the "payment
                                                                                                          Due Date,,, I agree      10
            pay a late lee ol    5/" of the late paymeflt.

            _         (2) For each Equity Credit ,-ine Check written for less than 9250 which you honor, I
                                                                                                           agree to pay            a
            Processlng Fee of 55.

                 (3) I agree to pay a Beturn ltem Fee oI $15lor each drec* yor receive in payment
                                                                                                  of my Accrount whbh is
            returned unpaid upon second presentment.

            B. I agree to pay you or my broker the tollowing closing costs at or before the time I sign this Agreement:

                  Credit Report E'ee                                                                      $----            :s.   oo
                  GA Residentl Htg per Ln Eee rrHe$ce-cHARGE                                              $                 6.50
                  cA Intangible Record.inq Tax                                                            s-------6:II-
                                                                                                          s-
                                                                                                          8-
                                                                                                          $
                                                                                                          $
                                                                                                          $
                                                                                                          s
                                                                                                          t
                                                                                                          $
                                                                                                          I
                                                                                                          $
                                                                                                          $
                                                                                                          $
                  LESS Arnounts Paid by Lender
                                                                                                         $                  c.oo
                  Totel Paid by Borrower
                                                                                                         $                Joo.so
           C. I may elect to pay the closing costs described in paragraph 7.8 atrove and the finance charges describod
                                                                                                                            in
     paragraph 6'8 above in cash or by check at o( betore the time l sign thrs Agreernent
                                                                                          or I may elect to Tinance some or
     all of such costs and finance charges by allowing you to make aloan urdlr rny Atroum to pay some
                                                                                                               or all of such
     costs and finarEe charges.

                   , 4ree lo pay an Account Termination Fee of g c .          3c
         . O,    F                                                                   , to cover your q0sts of processing
     and adminislerirg my Account if I pay in full and terminate my Account with you and ask yo, to s"ti.ty *yirortgug"
     lien on or betore the f     ifrh
                                   ( 5th         )
                                               annivemary ol this Agreement.

                 [;-} f ,ritl rDt be cjtarqed   an Account Terminalion Fee on this !oan.



     CONV
     t HELOC .GA Agremenl arC Drsciosure
     2C473-GA (0904)                                                Pqs4oi9                                       *'w
Case 19-55132-sms                            Doc 45        Filed 07/24/19 Entered 07/24/19 15:47:18                                      Desc Main
                                                          Document     Page 14 of 27


           (1)     I fail to meet the repayment terms ol this Agreement, such as my failure
                                                                                            to make any Minirnum Payment Due
                   to you on or before the Payment Due Date;

                                                                                                     Account, whether in any
           (2)     t engage at any time in lraud or material mlsrepresentatton in connectton wilh my
                   apptication, in this Agraement or in the Securily oeed;

           (3)     I sell,    enalmber or transfer tltle t0 the Real Pmperty;

                             to maintain insurance on the R€al Property as requir€d under this Aoreement or
                                                                                                            the          h'lnty      Deed;
           {4)     I fail

           (5) I act or fait to act and as a resul! a lien senior to ttle lien ol the Security                Deed is filed against the Fleal
                   Property;

                       die anct I am survived by another r€rson obligated as a Borrower urdsr this
           (6)                                                                                     Agreernent;
                   I

                                                                                                                       government taking;
           (7)     All or part         o1   the Beal prop€fty is taken through eminer[ doman, condernnation or similar

            (B)    A prior tisnholder on the Beat Property bsgins foreclosure under its securily document;

            (9)    The Real            propefi    is used for an illegal purpose whicfi couk, subied the Real Property to seizure;

            (10) I fail to pay taxes on the Real Property; or
                                                                                                       Property. Such aclion or
            (11) My action or inactron adverseiy afle<ts the Real Property or your rights in the Fleal
                 inactlon could include, for example, tfE following;

                    (a)      A iudgment is liled against me;

                                                                                                      Real Property;
                       (b)    I   commil waste 0r otherwise destructively use or fail to maintain the
                                                                                                              Agreement; or
                       (c)    I clie   and I am survived by another person obligated as a Borrower under thrs

                       (d)    I move out ot the Real Property'

                       (e)    I $ell,   er6umber or transter title to the Real Property'
                                                                                    notice or other limitation of applicable
            B. lf an ev€nt described in paragraph 12.A above occurs, subiect to any
      law, you may do any combrnation ot the following things:

            (1)        you may terminate any of my righls urder my Accounl;

            (2)youmaylernporarilyorpermanentlyretusetomakeanyadditionalloans;
                                                                                                     have mad€ with you to be
             {g)       you may declare all sums owing under this Agreement and any other agreement I
                       immediately due and PaYable;

             {4}       you may lorecbse the Secur(y Deed;

             (5)       you may reduce my Credit LimiU and

             (6)       you may take any other action permitted by this Agreement' by taw or io equity'

      13. MY IMPORTANT OBLIGATIONS. I agree that:
                                                                                          future 4reement wrth you and I will
          A. I wrll pay all ol my exisling and future debts lo.yoti urder any existjng or
                             and futuie  d"ebrs to my other creditors as they become dua  ard  will rct allow a creditor to obtain
      pay ati ot myL-xisting
      a iudgment against me.

                                                                                                     take any money, account or
              B. I will not permfl any person or entity to levy upon, attach, garnish or olheftt/iso
      other propeny in your possossbn that belongs to me'

                   From time to tinre, i, reguested, I w1ll suppty you with cunent tinaftcjal
                                                                                              informatbn ebout me'
              c.
                                                                                            my Account whether in my
              D. I have not made and will not make any mi€representation in connection with
       application, in this Agreement, or in lhe Security Deed'




       coNv
       a   HELOC- GA  Agrffisl          aac O'Eclosse                                                                                rnharsQ4A
       2c423€A     {ogo4)                                                      Page 5   rl   E

                                                                                                                                        fi(   sr
Case 19-55132-sms                    Doc 45            Filed 07/24/19 Entered 07/24/19 15:47:18                                                          Desc Main
                                                      Document     Page 15 of 27


        & FEAL  PHOPEHTY sEc-!?T-Y. To s€drre Ee papnent of a{ bdrB I
        mdG in ftb Aoresmerf, I ard d co{wr€r$ are givrng }q, a Deed ta SrsJr€
                                                                                                              ffii     ad   the   p",r
        (}lrdling b€tsdat                                                                                             e$    {the tecrytr},     t}drf   o&"iirU    ,r,y
        108 TMBERIAND DR, C&tflroN. Gi, 30L14-5??5
        (ttts.'R$l PloFertlil' The $ocnig Deed b soqJrity for-mycrngrr ard tutne otfrdions
                                                                                           un6grthb Ag,€ffErr. I lris
        continu6 h be oblEatsd lo fid<e peyment to pr un*ittt Agrsemerrt awn frc neal        eroperty
                                                                                                      -n
                                                                                                         darrwo o,
        ffiyeO          anO   wt*pror       firt aily:ns{r[ryrce proceas arp avaitable.



        S. SECTIOH           INTETNOilALLY OilrrTED,

        ro' PBoPERT? Drsum{ce                    ottah ard.nart*r pryprty lnsurance qalnst lo€s ordarrqg ro f1g Bed
                                                    I agree to
        ProFrty, in qrcfi atrp{.rnt8, 4airiE* such ris,r8 {irptxlrrE,lrt
                                                                   n} drnitrfo o, nu *rhags irErrrar}ce rfrri,"O Oy arq,
       and ecoding b erchtarrts as vou tney rerBliro h ue sarry D€ed tahguEe.
                                                                                           r nra, earr ilfrit;r;rrar*
       IEm anv qmpary d,mr cf::pry                    tharF
       irgeasse at afiy timo ilrins ttp lenn oimy Accgtnt |
                                                            ro vou. ff-re amourn or G prEm-GfEriffiffiffirarrce
                                                            ryee to pay ary stldr increas6{s).
       11. YOI'B BHCHTS TO TEI'POBAEILY ST'SPEND                                  I'Y LOAfiS         OR BEIXJCE UY CBEDIT            UIIIT.

             .1. Yar may f*e fle edlorrs listed ir Fagtagt 1l A bebr <turrg fie perqrd &d ary st                                         UrE   fofrortrE enrenE or
       corditions occxrr:

             tl)      tteYahE ot ths Real Properry dec&ree sbnif(Endy below iE amraised valre for tre                                            grpose       d   my
                      Acmunt;

             (2) y{u reasoddy hekve tfrd I wi! nrrl be a&         to rrrcet tle rryyrrant reryirerrenE urffi 6y Ap6p4ff
                      a maBia, citatqB in my fhaneial circurHarrc€s, s{.rcfi as rri ni*rq o a dan*nqxsy pefuon
                                                                                                                                                           dre    b
                                                                                                               oy                        *ryart ,*;
             {s} I am in &larlt d      eny malerial obfigathn ol &e] Agreemst                                 stlch as my important oblit4;or6 Hed t
                      parasaph t8 betow;

             (4)      govetnmsnt aEtion {s.rch as ena6ttlenil of a Etate ueury law}
                                                                                                                  Fwefis you lrom inposirp thg            Annual
                      PereniqE      Hate    goyiled tor      in thiB   Agssfflert;

             {5}      gory€ffm€(tt actian {suc*l as imposilion c{ a ta( lEfl) impairs tE phrity ol tte
                                                                                                       lien of the Security Doed such
                      tlat[e valrc d th6 [en d ths segrrfty D€€d iB lsss hrn 1zo%A my bredft Lrnit;
             (6)      the mexlmum Arrxral Fercenls# Bde set                       rtrh    in parqnaptr s.E above        b rffihad.
             f)       &farlu'dertEsect,rity D€d.
             (81 The c|Hitgr         ts   flffied   by lts   r€grl&ry 4ency tha cofiinned                    adyanoes constitute an unsde end uneound
                      pr*b.
            P. ou*tg t perild in which a corditixr dascrh<t in parqffdr 1 't .A ebove offiJrs, yor nay rctuse b make arry
      additbnal bans ot" lsuca my Crcd{ Limil or do bdr. You witt mail br aeft er t rlttea nafi'to mE *tar
                                                                                                             lry,t iusperg mi
      Apqrnt or t€6t6 trU CrEt8 Litrff ard thh rfi&e rr.ll dscrb fE specric r€ssore for yffrr acttn. viru         are-riligd€d
      to reinstaie my ou$ Pivileges x,hen the confrlbn{g rurrich calrsed'fre orymion or-rerl.Eflon tane
                                                                                                                been srrlo or
      have cfiarged' govde<t I have rdilisd you in writing, expEtirq in ttetail ani Ooormerup horttE
                                                                                                            conUttioniii trare
      been cured or tlave chafiged atd no nes, coffutlon{s} urder paragragr 1 1 .A aborre oill2.A-bebrr fraro
                                                                                                               ocare;.
          .-.C.
                Eefore reinsre$ng my tiSt{ to obtain bans, or resbrir€ nry Credit Limft, yor may cstdtfft crch tsarctEs,
      Yffiticetkms and walu*ions (such as cr€dil r€ports, ryraleas anoiien searctuei fo yal rieerr approgia6e, ard
      may reqrre rB to reinrbursE yu, on ttamand lior                                                                      )rog
                                                                  cos*s yor        ffy                   dlals
                                                                                       irrirr td,r otaU*rg';rgiit rpore anO
      epprabals- You lay ta*s rlet€                 qs
                                              b yertty     ti, tle      ffi
                                                                   ffididor{s}  tM-caused      your ursparailn sf rny harls or
      r€&rctbn d my Credit Limi no lorqer exEt, and til trls priffiy o, fn lid1 of the seartty o€€d * not l*p"ir"i.                                      -*
            D' ff more than ofis Bororrer signs this As€enrerr ard any sudr BofrBxrer rgq.rests trar yul cere makirE
      lrars, yan may compty urft el.tdt a rsqlfst. ,{l Borrorers who lrayi eignd &E Agre€fibrfi rrurel
                                                                                                       Ffi &r srry reqtrest to
      reitls*r€ the loarB lor s|I{rt reryg io be etf€crhre. r 8H qrcfr por3otB a*eqrsrffy qlesti€in$d*eri
      bans, yor musil homr such a rcquest unle$s a corff$ttorl tsted il parag@r t t.A fu6,d or 1l.A belof, has
                                                                                                                       * dr"
                                                                                                                                                     oocuded.
             E'   r
                an eve$t or colffiion dsscribed in peragraph 113 aDqve ocqrc yytrl$ b aEo an el,erd or cordition
      descrhetl in paragraph 12.A belor, yo,rr riglrts aril rerEdies rtsscreed under paragrraph 12.ts bshu epply ard
      supersede       ldrr rigtts   crescrib€d in this paragraph         1   1.

      12-   T?{'R BIGHTS TOTEFil$IATE AIIT'ACCELEF(TE HY AffiUiITI}IDTAKE OITIEE ACTE|II.

            A. You may Eks th€ actiorE lbt€d irl              Farqresr 12.8 b€lrf I                  any of fre   fulmdrp arerts tr coriditioIts oc0rxI
      col\Y
      a HELOC. cA
      2c47s€A i0E0{)
                       &rffisrtrd   Disloec
                                                                                   PaOe   5   (, e                                                -w
Case 19-55132-sms                       Doc 45          Filed 07/24/19 Entered 07/24/19 15:47:18                                         Desc Main
                                                       Document     Page 16 of 27


             E.     I    yvill not permn         a receiver,   sequestrdor, liquidator, trustee, guatdi*,           *rro
       representative to be appointed for me or any of my prop€rty or tor the Heal Property.

             F. I will not use or allow use ot the RBal Prop€rty for any illegal purpos€.

             G. I will not move out of the Beal           Prarytl.

             H. I will rol permit a lien to be filed which takes priority over               ll€   Security Deed lor fufure advances made under
       this Agreement.

              l. I will not brod( any promise made io tlis Agre€fient or in th€ Seolnty Deed such as:

                        (1)    my promise not to exceed my Credit Umit; and

                        (2)    my'lmportant Oblilations. listed in the Secrrrity Deed,

       14. COsTs OF COLLECTIOil. subject to any limits ol applirxble law, I                         rusl   pay for your reasonable and actual costs
       oI collectbn, or torec,losure such as your court costs and reasonabb atonrey's or tn st€€'s te€s. Petildic linafice
       charges u,ill coGirue to accrue at tfE rat$ proviled in this Agreement Hore ard after I defarlt ard before atd arler
       you obtain a Fdgment eEinst me.

       15, MY RIGHTS TO TEBMINATE i,!Y BIGHTS TO OBTAIi{ LOANS'

            A. Tegrunatpn gllde. I may terminate my rlJht to obtain loans by paying off the entir€ itdebtedness irrcluding
       accrued tlnance cnarges and by sending you a written notir;e which rvill become et echve upon recsrpt by yOu. lf more
       than one person srgns this Ag[e€mefi a8 Bonower, rny rgtrt to obiain loans may be term,nated by written notbe
       pursuant io this paragraph 15.A signed by any orle or more ol such persons. I may atso suspend my right to obtain
       loans pursuam to paraoraph 't 1.D above.

           B. Termination bv You. My right to tutJre advances under my Acc$unt will terminale at the €nd ot the Draw Period
       or any renewed Draw Perkrd it not socrEr       Lrpon yajr exercise ol ycur tomindbn or suspensbn r[hts under
                                                                                                                'l
       paragraphs 1 1 .B or 12.8 above or my exercise of my guspensbn or termination nghts urder paragra$B 1 . D or 15.A
       above.

            C. Effect ot Termination. Upon termination or suryension of my Account, whother by you or by me, I must
       continue to pay the 't,inunum Payment Due' on or betore my "Paymeni Due Dates" ur{il all arnounts owed to you
       under this Agreement are pld in ,ull. However, I may be required to repay all my ouirauons to you irnmediately i, you
       exsrcise your righe under paragrryh 12.8 above. I tnusl retum unused Eg.rity Creclit Line ClEcks to you upon
       termination. I may be re(nrired lo pay an Account Terminalion Fee trrrsuant to paragraph 7.D above.

       16. CHAHGES TO AGREEIIENT.

                A. you may change this Agresment to ths extent rlot prohibited by federal or state law, such as tfie changes                  lasted
       as follows:

                (1) f the original           lndex is nc bnger availabb, you may change the lndex and Margin;

                (2)     you may make any change I agree to in writing;

                (3) you may       make a change which is unequivocally beneficaal to me, such as ofierirg rne more mininrum
                        iaynreni optofts, exterxshns or renewals of my Accoufi, reductions an the rate or fees, and additilnal means
                        to acc68 loans; and

                (4)     you may make insQnilicar{ changes, sucfr as char€irq the address to vvhhh paymenis must be sent, name
                        inargei, opera6onal changes involvirq the tillirp cycle date, the date th€ Minimum Payment as dJe, thB day
                        ol the month on whbh lBdex values are measurad to determine my rate, your rounding rules and the balance
                        computathn method.

           B. lf reqJired by apSicabb law, you will mail rne notics of such a change bsfore th€ effactive date ol the change.
       The changre will be ofrective as to any existing Unpaid balance and as to any future lransactions Urder this Agreement.

       'r7. orHER PRovrsloNs.

            A. Third parties. This Agreement obl(Ftes rne ard my estate, heirs and personal representatives, rhis
       ngreernent Oenetits you and your successors anct assigns. Yotr may rolease parties, or permit the addition or
       su-bstrtution of real property collatoral that secures this Agreemert, or modify, extend or amerd this Agreement withot t




       cot'Jv
        a   HELOC   -   GA   A,fsofl   and   Oisbere
       2C47$GA (o*',Oa)                                                     Prg.7   ot   I
Case 19-55132-sms                 Doc 45          Filed 07/24/19 Entered 07/24/19 15:47:18                                  Desc Main
                                                 Document     Page 17 of 27



       in any way afiecting my or any non-borow€r co'owne/s obligations under tt}js Agreemsn
       Agreement belorg only to me. I cannot trarcrer or assign them toanyone glse,                                     -L:
            B. Ack itional C,redit Reootts arrd Appraisals. I authorize you to conduct such searchq$, vedficg1ions and
       evaluatiorx) (such as sredit reports, appraisals ard lien searches) conceming me, fie Reel property anct rts s"*rity
       De€d as yo{r may deem ner,essary lrom time to tims. I wis         (ryrde
                                                                             in havint ths Reat property reahraised.

             C' Tax D€ductibilitv. I know that I should consult a tax adviser regardir€ ttle deductibility of interest and charges.

            D. Applicable Law. I aSr_g9 that tflrs Agreement is to be govemed by fderd law arH, to the extent not pre€miled
       by federal law, by the laffi of the state Wlera the Real property is tocatei.


        .   ..E.
                   ADolication.ot Pavmerls. You may apply paymeflts and proceeds of ths Real property in sucfi order
       shall deem a&isable or as othen'yise required by       apdisle      law.
                                                                                                                     as you


             F- Failure     b
                       Perbrm. lf I violate or tail to perfsnr any term or conditbn of il[s AgBement (or the Se.,riv De€rr),
       yq, may (but ate undet no obligatbn to) perform on my b€iatf, AB costs you irrcur wiil be addedio ths unpaid'principal
       of my Accosnt and financs chargee will be f(;ured at tlp rates descrbed hbove. t agree to pay these costi anci tinarrce
       chetges on demand. Your performance ot any of my obli;dlons will not be a waiver ot ary 6t yo|r riglts or remedies
       under this Aqreenpnt.

           G. Comolete Urderstandino.of the Parties. There are no oral agre€mer{s coneerning thb Agreernent. Thig
       -
       Agreemert will not be amended or modified orally. tl any povbi:n of this Agreement is hekl -to be vou or
       unonforceaHe, tlE rest of     tiis Agreement shall   ramain in effec.t.

            H. waiver ol Notkx. I rivaive preserfimeflt, demard, prdest, notice of defaull mnpayment pafihl payments and
      all other trtiles and lormalitEs in connection wilh tfre defvery, acceptance, per{ormad, defaull or **,ircemeru or
      thb Agreement, ex@t those noticse that aro resrired by feerd Regulatbn Z.'

            l. Meiningol words. All words in this Agreement wilt be read to be of such gencler and number as ttre @ntext
      may r€guire. The sedkm headirEs in this A$€erprfi are br corweflience and to mt limit or arfterd arry of the
      Agt€emertrs provisiorB. Any list o, corditions or eyentg in this Agre€rnent pr@e{red by tre p}rase "such a;" is not
      inteflded as a fuE or compretrensive list, hrt merely as a set br exampB sf sucfr conOfllo*rs or ever*s. Other
      conditions or events are intend€d lo be inck ded to the fullest extefi permrtted under federal ard state law, even if
      ditferert trom the listed conditions or events.

           J. Pavmsr[ Mafted'Pavrnen{ in Full-. I agree notto submit any cM<s to yqj in payfi}ent of my Accoun[ mafted
      "Payment in Full'or similar wording unless the emount of the check is equal to th€ total amount ihen owing on my
      Acco{rnt. lf I do sub{liit a ch€d( to you marked 'Paymerf in Full' or simihr wordirE lor a sum lers than lhe total amount
      itEo owing on my Accour{, you may accefi fi in partial perymert of my Acca.rnt hjt will not b€ bcrrnd by ttE ,paymer*
      in Full' or simih, notalbn. CommunicdbrB concernlftg a dlsputs .ls to amounta otirlE on my Acdount,
      lncludlqg any checke eubmittod to you a8 lull satlE actlon ol my Account, must be ssnt to
      COUN?RYT{IDE HOME IOANS, INC.
      P,O. Box 5170, Simi Valley, CA 93062-5170
          K. Enforcement. You san a€ept any late or partial payment or otlprwbe waive or delay enforcing yo.rr righis
      urder this Agregnent and still exercise your rights at a later time"

            L. Notic€s. Excefl for any notic€ requir€d under appli;abb law to be given in another manrier, (a) any rrtioe to
      rne provaded tor in this Agreemsnt shall be given by deliverirp it or by mailing such notbe lo me b,y regular tirst class
      mail, addeEsed to rne at my last address appearirg ofl you. records or al such other address as i may d€signat€ by
      writtefl notic€ b you ae provned in this paragraph 17 .L atd {b) ar?y notice b you provided tor h thb ngreement sfratt
      be given by mai$ng such nolice to you by ceftified mail, ret.lrn receis reqrest€4 at
      cogN?RYvtIDE IIOME IOANS, rNC,
      P.O, Box 51?0, Simi Valley,                 CA 93062-5170.
      or to such olher addrces as you rnay designate by writen ndice to me as provired in ihis paragraph I7.L.

           M. HideIs/Addsnda. The covenants and agreements d eaci of the ridergadderda checked below are
      incorporatd ihto ancl supplement and amerd ths terms of this Agreemenl.

            p      ruo   cost nooenOum                                           E--m
            u                               Achenctum                            IJ
            ffi    aitift'Efii*ffirement




      cow
      a lEl-OC- GA Agrmrtsd      Disdoffi
      2C473€A(B/O4)                                                PqcAdO
Case 19-55132-sms                Doc 45          Filed 07/24/19 Entered 07/24/19 15:47:18                  Desc Main
                                                Document     Page 18 of 27


                                                                                               ANY
      BY SIGNING BELOW, (1} I AGREE THAT I HAVE READ ALL PAGES OF THIS AGREEMENT INCLUDING
      RIDEBSiADDENDA, (2i I AGHEE AND INTEND To BE LEGALLY BoUND_BY ALL oF lrs rERMS
                                                                                              AND
      CoNorlor.rs, tNclubiuo ANy rERMS AND coNDrloNS LtsrED lN ANY RIDEBSIADDENDA, AND {3) I ALSO
      ACKNOWLEDGE RECEIVING A COMPLETED COPY OF THIS AGREEMENT AND ANY RIDEHSIADOENDA.
                                                                                                   I

                                                                                         ENTITLED,
      ALSO ACKNOWLEDGE THAT I RECEIVED A COPY OF YOUR HOME EQUITY EARLY DISCLOSURE
      ,IMPORTANT TERMS OF OUR HOME EOUITY LINE OF CREDIT" THE HOME EQUITY BROCHURE ENTITLEO'
      "wHEN YOUR HOME tS ON rHE LINE'AND TWO COPIES OF THE HOirlE EOUITY LINE OF CHEDIT NOTICE OF
      HIGHT TO CANCEL


                                                                              L.   YOUNG




                                                            Borow*:                                          Dats




                                                            Borows:




                                                                                                    OF
                                                                                   PAY TO THE ORDEF




                                                                                               A.30a€to(




       coNv
       a HELOC "GA Agffieirl   and Ois.losuie
       2C473€A l0&04)                                       Paoe   I   ot g
Case 19-55132-sms                         Doc 45        Filed 07/24/19 Entered 07/24/19 15:47:18                                              Desc Main
                                                       Document     Page 19 of 27
        Prapasd byr ELLEN FERRER
                                                                                                                        LOANS, lNC.



        DATE:                    02/0912a05                                                                  s.a_wcR.a.ss   coFP PKWY 41f]' F!
        BORROWER: JEN'NIT'ER                    L.   YOUNG                                          sr'jr-RlsE, lL 33323
        CASE #:                                                                                     2aone: {8CCt 34C-2139
        LOAN#:                                                                                      tsr Eax Nc.: i866)59C-2042
        PROPERTYADDRESS: 108 TIHBERI.AND DR
                         cANTOli, GA 3011{_5775

                This notice of my billirq rights is a Flider to and supplements my/our Home Equrty Credit Line
                                                                                                               Agreemenl and
        Disclosure Statement.

                             MY BILLING RIGHTS.ISHOULD KEEP THIS NOTICE FOR FUTURE USE

                This notics contains inporlant inlormaton abqrt rny rilhts and your responsibilities
                                                                                                     under the Fair Credit Billing
       Act.

                                           I   Must Notiry you In Case ot Errors Or Ouestlons About      t    y Bill.
            lt I think my bill is wrong, ot I r}e€d mgre information about a transastion on my bill, I must
           .
       sheet at the address listed on my bill i must write to you as soon as possible. you musl hear from
                                                                                                            wrte you 0n a s€parate
                                                                                                                .ne no later tMn 60
       days after you sent me the flrst bill 0n whbh lhe enoi or proHem appeareo. I can telephore you,
                                                                                                               but oorng so witt not
       preserve my rights.

                ln my letter, I must give you lhe tollo,ring injormatlon:

                        .     My name and a@ouflt number.

                        r     The dollar amount of the suspected error.

                        .     I must describe the error and explain, if I can, why I believe there is an error.     lf I need more tniormation,
                              I must describe the item I am not sure about,



                                                             Uy Plght3   ad   Your   @rE&flith8
                                                             Afisr You FeoBIvs My l{r}tten Ndbe


          Yo{ muet acknowledge my letter within 30 days, unloss you haw conected the enor by then. Within g0 days, you
      must eitfEr conect the errBr or exdain rvtry you &lierye hll rss cord-  lh
           After yoo r*ive my Hter, yo{r canff}t try b coBert anl anur{t I qleSb& or repo{t ne as ddinquent yqr can
      contirue  b bill ma lor the €urpunt I qu€stion, lftcuding tinance €fiar$s, ano you can aipty any unpaid ilrnalnr ryalng
      my ctedit limit. I do not hare to pay any guestiored andrnt !ryfiIe yu, are investgainb, 6r,rt t am irirf o$Agded io pay
      the pare of my Ulllhat are nol in qJeslbn.

           !! vou titto that you           @
                                          a tnistal€ an my bill, I will not trave b psy any finarrce cfrargies retst€d t0 any
      qrestk)fied ixnffrnt. lf you di&t't $wke a mistake, I $tsy twre & pay tinarlce ctErg6s, aftd I will hitre
                                                                                                                to make up any
      missed payn'lents on lhg qr€stianed amount. ]n etrher cass, you will-send me a staiement of fia amornt t owe ario ?ra
      daterhat ir is *le.

       .  lf I tail t0 pay tho amal$ that you thfnk I awe, you may rapil me as detirquent. Ho$rey€r, if yaur explandbn
      does not s*i8ry rts and I rrrite to you wiihin ten days te[ir€ you that I still retusi to pay, you rnrci tett anyore you
      reFrt me Io lfiat I have a qlaslion about my bi[. Ard, fou must tell rre flB nffre ot anydns you report€d rni to. yar
      rnu$ tell anyone )rou repoi nE b hat &e mater has beefi setbd Htileen us wten t liriatty                      ii-        .




               lf you don't     folbx tfese rules, you cant co[et t]B first sso sf sB rgr€€tiorcd arpunt, even if ny bil was                 srd.




      HELOC - Bililng
      2C4s2-XX (00/A){d)
                        Ritiil! f,tolle
                                                                                                     ,"*.ffi                       *,,,o,,   ry/{/
Case 19-55132-sms                  Doc 45     Filed 07/24/19 Entered 07/24/19 15:47:18                                                        Desc Main
                                             Document     Page 20 of 27
                                                                                     Fil€d.m l,l7lat,ui ,1:O8:OO   Office C!er* o{ Supc'i(r
                                                                                                                   Ail
                                                                                    c-rt   ct            C6lty, GA Deed  BX ?735 PagB A'6 -
       When recorded mail to:                                                               "ra,*
                                                                                    Zt2, !{ang&L      Tar i7t.00 Petly B*er #1
       nIRST AMqNCAN ELS, INC,
                           yUITE loo
       lzis rucuo lwNaE,
       CLE'/ELAND, OHIO 44}15
       ATTN: FT112A

       Prepared By:
       SLLEN FERRER




                                                     lSp*e   Abov€ Thh LnE       Fc Recding      Deral


              FiISt A                                                                                                           tDoc ID ll
                                                              lEscrov/Closing fl

                                                       DEEDTO SECURE DEBT
                                                         (Securing        Fuhrt     Advances)




              THJS SECURITY INSTRUMENT, ma& tt e          1 2   t h day   of reeRuenv             , in the year
       T'IO   THOUSAND EIVE                                                                                                    ,(2005     ),between:
       JENNIFER         L   YOUNG, AND MICHAET      S YOUNG,                     AND IIUSBAND
                                                                    'IIEE



       ]08    TIMBERLAND       DR, CANTON, GA 30114-5?75
                                                                 (Addrers Required)
       as gany or parties of the frst pat, hereinafter, called Granlor, and: MORTGAGE ELECTROMC REGISTRATION SYSTEMS'
                                                                                                             (888) 679-MERS- MERS
       fNi.,  ifffns"t   a Delaware corporation, with an address of P.O. Box 2U26, Flinl MI 48501-2U26, tel.
       is the "Granl3e" u66s1 ilrh S€curity ltBtrumeDt and is mting solely as nominee for
       COLNTRYWIDE HOME LOANS, INC.
       ("I-ender' or "you") afld its successors and assgns, with an address of
       4500 Park Granada, Calabasas, CA 91302-1613
                                                                 (Address Required)
                                                                                                                   ($10'00), in hend pard
             WITNESSETH, rhar Granror, for and in consideralion of the zum of TEN AND NO/I00 DOLLARS
                                                                                                                 granted, bargained' sold'
       at and h€fore the sealing and delivery of these presenLs, ihe receipt whereof is hereby acknowledged, has
                                                                                                                                (*olely as
       aliered conveyed and confinne4 and by rhese pre.sen[s doss gtant, balgain, setl, alien' convey and confirm unlo MERS
       nominee for Lender and Lender's succesxors aod assigns) and the successors afld assigns of MERS, the following described
       properry (hcreinafter the "Property"), inclusive of all buildings and rxher improvements now, or in the future, a pa( of the
       irroi"i, and afl rights and inr€rcslq which derive from the Granbr's ownership, use or possas.siorls of the Property and all
        appunena$ces thereo, to-wit:
        SEE EXHIBIT          "A'   ATTACHED HERE?O AND MAOE               A   PART HEREOF.




        ',S#ffI;T;,ff*                                                    Page   I ol 5                                   ,"r.^rd/ffi
Case 19-55132-sms                 Doc 45         Filed 07/24/19 Entered 07/24/19 15:47:18                                              Desc Main
                                                Document     Page 21 of 27


                                                                                                      DOCID       T
             This instrurnent is $ecord ooly to a Secudty Desd in favor of
       recorded in Deed Burk             , page          ,                                                    County Recds, and ir is
       agreed thal any default tlrereunder may be deemed to be a default under thc terms of the within instrument. Granor sha.ll nor
       increase' ame$d or modify the in&trtedness secured try th€ prior Securiry* Deed witiout the Lender's wdEen conssnt
                                                                                                                               and shail
       upon receiPt of any notice frsm the holder of the prior Security Doed promptly deliver a copy of such notice to rhe
                                                                                                                                 knder.
       Granto{ Bhall pay and perform aJl of Crantor's obligatiorrs mder the prior Security DeeA. knrrer shall have the right but not
                                                                                                                                      &e
       obligation to make advance.s to the holder of any prior Securit-y tt€ed noted above or otherwise in or&r to crie any defaulr
       thereunder, and any advances so made shall be secured by the Agreenrnr ad &is Security De€d and shail
                                                                                                                       ue repayaue upn
       dermnd by t^er&r witi intere$ ail the same rate as p,rovided urder the Agreement secured hereby, The Grantor treiein hereby
       assigns ard authorizas payrnent to the Le$der herein ard its successors in titlc of any rrrplus funds arising from forcclosure
                                                                                                                                      of
       said first security deed.

             GRANTOR LNDERSTANDS and agrees that Grantee, MERS, is a separate corporati<rer acring solely a nominee for l-en&r
       ard Lender's  successors and assigns, and holds only Iegat title to the interesLs grantedby Grantor in this S€runtv Irls!rument,
                                                                                                                                        but,
      'if necessary to comply vrith law or custorr, Grantee (as
                                                                norninee for lrnder and Irnderli sricoessors and a*signsi has *re right: to
      exercise any or ajl of those irterssts, ir:cluding, but not limited ro, &e nght ro foreclose and sell the pap""y,
                                                                                                                           and o gie ary
      action required ofI-ender including, but rrot limited to releasiog or carrceting this Security lostrument.

            To HAVE AND To HOLD $e said bargained           Premisas wio all and singular *re rightl manber and apput€nmces aheieto
      app€rtaining'    othe only proper use, benel'it ard behoof of MERS, (sohly as nocirree tor         l*rd*and t-errdels ,qrccessors amd
      assigns) atd to the succeasors and arsigns oi iVlERS, ia lee sirryle; and Granto{, will warrant and forever defend t1e right
                                                                                                                                   and dde
      to the abovedescribed poperry unto the Lender, its successors and assigns, against the clairns ofall persons whomsoJver, cxcepl
      as may be other*ise expreesly staled herein.


           Thrs conveyance is mde under the existing code of the stat€ of Georgia, and upon payment of the indebredne*s due
                                                                                                                            under
      the Agretmet{ hereby secured and a writ{cn agre€ment to t€rminale said Agreenrnt as provided urrler Crorgra l.6w, thi$
      Security Deed shall be cancelled and surrendered pursuant rherero, the deh lrereby securcd being that cerain Honr Equity
      Credit Line Agreemnt auil Disclosure Saemenr ("Agreemenfi of even date with rhis tleed between Grantor, Ir{ERS, and
      Lender herein having a maximum allowed indehedners amountof
      TWENTY FIVE THOUSAND NINE HUNDRED and 00/l-00
      Dsllars ($ 25,90c.00                ) (the "Cledir Limit") or so much thereof as may be advancerJ and readvrrced from tims ro
       time to Crantor, plus inlerest and cosLs, lale charges and all other charges related !o the Agrefment, all repayable w.rth interest in
                                                                                                                    -
      installmenre as provided in said Agreement witi a final mafurity due date of rEBRUARv 3.5, z03o
                                                                                                                      1&ing the last day of
      the  "Repaymenl   Period" as deimed under the Agresm€nt). Thi.s Securiry lnslrument *ot only s€cur€s tlp foregolng described
      Agreer}ent bua also the perfonnance of all of tle promises and agteenrenls ryade under ahe Agr€e$erll and *ris
                                                                                                                                     Secuary
      Instrumenl ar well as any extensions, renewals of the whole or imy part thereof, amendmeG, supplanents and other
      rnodrfications of the-Agreement and/or this Securiry lnstrument and dle ird€bcdness due thereunde,                  *y and all ofter
      indebtedness now due by Graator to Lender or hcrcafter incurrcd by Grantor, including, but not timited"nu       to alt iuture advances
      made by Lpnder to Grantor under Ih€ Agreement or nrade by Lender on behalf of Grantor as permitted under this Secunty
      Insltument or allowed by law such a.s payment of taxas. assessmerls, insurance prcmiurrn or sosts or exp€nses required for the
      preservadon of 0re Property. All advances or readvances under $re Agreearenl may be mde, repaid ard renude from time
                                                                                                                                      to dme
      in accordance with the temrs of the Agreernent and subject to the Credir Limit under the Agreernent.

           It is a$eed ftar the l,erd€r $all be subrogated lo lhe c'laims an{i Iiens of all partie: r+hose claims or liens are dischargcd or
      paid with drc proceed.s of the Agreenrent securcd hereby.

            A.s funher securiry for rePayncnt of the indebtedness urder the Agreernent, Grantor hcreby sells, a.ssignr seLs over and
      tmnsfers !o MERS (mlely as norninee for Lender and lrrdet's successors and as,signs) and to tIrc su""oJ., and a,csigns of
      MERS, all of the rents which shall hereafter become due or be paid for the u,se of the abovedescribed properry, reserving only the
      right to Grantor to collect said rents so long as there is no default in the obligations of Grantor under this Security instnrirenr or in
      paylrEnt of the Agreenrenl In dre event of such default in ahe Agre€firent, principal or intercst" or in the performance of any
      obligadon of Grantor under this Security Inslrument, Lender may enter upon the Premises and colloct the renis tierefrom and the
      l:rder is hereby constituted and appointed as Grantor's agent and attomey-in-fact to collect such re*ts by ary appropriate
      proceedings, and knder is authorized to pay a rental or real estate agent a rea,sonable corrmision for collecting srch iinrs. The
      nei amoxnt of refit so colle{t€d shall be applied towards the Agreemenl

           For so long as &e Agreernent exists and indebtednass due thrreunder, or a.ny performance remains due under the Agreement,
     Crantor hereby covenanLs;
          ii) to pay all mxes ard a.ssesencnts. water charges and sewer renE or charges relared to the Property that may becorne
     licas upon said Property, as they become due;
          (;i) to keep rhe improvcncnts on thc Properay insurd by a company or conpanias acceD{ahle to [Jrder agains: loss cy
     darrage by fire or Hghting tn tiie sum oi ar leas afl arnounl adequaae to potect lrnder's inreres{ i, trndeCs sole discretion with
     loss, if any, payable to said l*nder, snd .shall dcliver the policies of insurancc to the lcnder naming l.ender a.s the mortgagee or
     loss payee thereunder together widt thc agreerlrnt of the insursrce company involved to notify Lender in xriting at leasr ten
                                                                                                                                     it0;
     days prior to any inrended cancellation or reduction in coverage, for any reason;




     ohEBsTGLOC-c
      2D9*t€A{04,04}
                           Deed
                                                                     P:qaz d 5
                                                                                                                 "*",
                                                                                                                        *s/ qRV
Case 19-55132-sms                   Doc 45       Filed 07/24/19 Entered 07/24/19 15:47:18                                                Desc Main
                                                Document     Page 22 of 27

                                                                                                         Doc   ID *;
                  GRANTOR SHALL pROMpTLy DELTVER TO LENDER, UPON REQIJEST
               (iii)                                                                                 BY LENDER' RECEIPI SHOWNG
       PAYMENT iN FIJLL       OF ALL    OF  THE  FOREGOING      ITEMS.
             (iv) m ke€p the properry in as good condition a.s it is now and ro permit Lender or its agenls or designe€ the right to inspect
       the Property at any reasonable ilrnel
             fv) itratt nol commir or suffer any actual or threater wa{e to the kop€rtyi                                      and dircctives
             ivit snU comply wirh, or cause Jre Proprry, ro be compli€d with, all smutes, ondiflance.s, rules' regulations,
                                                                                                                      Property or any pBrt
       o, *y jou.*rr*n1ai augroriry relating to rhe Prop€(y or any part thereof or the use of occupancy of the
       thereof',
              (vii)shall nor remove, demolish, or mar€rially atter, wirhout the prior wriuen consent ofLender, any part of the Property,
                                                                                                                  the sole obligations and
       including, but not limited to, any of the improvernents, (the costs for such improvements or repair being
       responsibility ofGrantor, who shali pay the entire expenses hereofpromptly when due);
              (viii)shalt not crcate or permit to exist any liens or encumbrances on the Properry which are , junior amd inferior in terms
        ofprioriry to the lien created by this Sccurity Instrument;
              (ix) shall not gralt, bargain, conrey, tmnsfer, assign, exchange or sell all or any portion of Grantor's inrere$ in the
       property pnor ro rtre satisfacdoi, cance] lation and release by Lender of this Securiry Insrument and the Agreementi and,
           -
             (xj if rne properry.- is a condominium or a planned unit development or other similar propery or Propeny havtng
                                                                                                               the Property pursuant to
      rastricrive covenanLs thereon, rc perform all of rhe obligadons irnposcd under the Granmr and/or against
      the declaratron or covenanLs creating or goveming the cc*dominium or planned unit development or
                                                                                                                reshct€d Property, the
                                                                                                                             or related
      uy-tu** -o regulations of the confominium or planned rmit development or resriced Property and constituent
       documenLs.

            Any rax, aisessrnenr, premium of insurance. prior security lien paymants (if applicable), andor any cosls or expense
                                                                                                         paid by Letlder repayable to
       necsssary ior the preserv4ion of the Prope(y, not paid whcn due by Grantor or required, may be
       L,ender on dernand and shall  draw   inrerast from the time of said payment at the in@rest rale per annum as provided io the
                                                                                                                 on behalf of L,ender
       Agreemeot, and etrall, with such interesL be covered by rhis Securiry Insrument. Any payments by Lenrler
        *Ill   nor     Granor's default or failure ro perforrr Granlor's promises          ol   covenants under this Securiry Instrument. Any
                   "or"
        replacement insuranc€ that Lender obmins to cover logs or damages to the Prcperty may be limircd
                                                                                                                     to the arnount owing under
                                          of      prior liens or prior securiry  deed(s), if any' l-enda  may  file a proof of loss on behalf of
        thi Agreement plus rhe a$lounr        any
                                                                                                                                    order for thc
        Gralt' if Granlor fails or refuses to io so and lender may also sign Grantor's name to any check, &aft or other payment              of a
        pa).rnent of insurance procecds in the event of loss or dafiage to the Property or any pan thereof. If Lender receivas
                I-"nUil will havo lhe right [o choose  to use the rnoney  either  to regair the Property or !o reduce the amomt owing on the
        atrir,"
        Agreernett.
                                                                                                                                           afld the
              Failure to perform the foregoing covenanls shall bc an event ofdefauit undir the Erms of this Securiry InsEument
                              l,ender."".lua    iny  money  for coodenmation    or  for damages   covered  by  insurance.   such   money shall be
        Agteement. Should
        ,p-pU.A ,o the repair or repiacemenr of any improvements upo.n the Property without.affecting the
                                                                                                                       full lien of this Securiry
        Init ument unlesJ the damage for which such insurance proceeds are paid and/or received are subsuntial in nature in which event
                                                                                                                                           toward
        (and in any evenr in which damages arc received by knder for a condemnation) such money may be retained and applied
                                               secured ur mal  be paid over' either  wholly ar in parl to Lender  to enable   Grantor to repair or
        the payment   of any amount    hereb'y
        replace improuernenrs, or for any olher purpose, without affecting dte lien of this Securiry Instn]meflt
                                                                                                                     for the frrll amounr secured
        hjreby before such damage o. such pay,rent took place in t arder's sole discretion. In regBrd to the foregoing, Crantor assignt
                                                                                                                                                  to
        Lender all proceeds or any award oi clarm for damages, direct or consequential with condernnadon or
                                                                                                                              other taking of the
        prcpe11-y    any parr of it, oi for conveyance in lieu of condernnation, atl of which shatl be
                                                                                                         paid to kndcr, subject to the terms of
                 or
        any prior Security Detd.

                                                                                                                        document flrd, at
             Oranlor agrees to sign or cooperate in the signing and/or filimg of any public record or otherwise oi any
                                            lrnder            is neca*sary  to perfect altl continue rhe perfecrion of Lendels lien and
        Grantor,s ,*1*nr", ro tio whatever          believes
        securiry interqst in t}}e ProPerty.

              To tle exent p€rmined by applicable law, Grantor waive.s and releases any eftor or defects in proceedings to enforce
                                                                                                                                   fiis
                                         waivers rhe benefit of any present or fuure laws providing for stay of execufion, extsnsion of
        Securiry Insrrumeni and   hereby
        lime, eKemptiofl frorn atuchrenr, levy and sale and homescad exemption'

              Time being of rhe essence of this contr*t, Lender shall have the right !0 terminate the Agre€menr and/or accclerate
                                                                                                                                          fte
                                               Agreement    by   declanng  the entire indebtedness due  under thc Agreemcnt  to be in default
        maruriry of the indebtedness under the
                                                                                                              pursuant to the Agreementr or
        and imrnediately due aod payable, upon the failure of Grantor to make any payment when due,
                                                                                                         payment required of Grantor by the
        upon any event of default or upon failure of Grantor to perform any obligation or make any
                                                                                                                                   waive any
        t.., of thi, Securiry Inslrument or the Agreement. Notwithstanding the foregoing, Lender may delay or rcmporarily permanent
        rights under tle Agreenent or this Security Insrument without losing them. Any srrch delay or waiver
                                                                                                                    will not be a
                                                                                                                                   waived in
        waiver of that right or any other provision of the Agreement or of fiis Securit-v Instrument unle$s speci{ically so
        *riilng signea ol renaer. Grantoi may also release any person o. property obligaled under the Agreement or this Security
        hstnrireni.*ithoui. cuusing the lrnder trr lose any Of its righLs hereunder Or in the Pr0pefiy.




         r MERS t-tEloc - GA Ds€d                                         Fagrg   or   5
                                                                                                                      ",*,
                                                                                                                              tt5/ V42/
          2DS1CA (0204)
Case 19-55132-sms                       Doc 45          Filed 07/24/19 Entered 07/24/19 15:47:18                                              Desc Main
                                                       Document     Page 23 of 27


                                                                                                              ,Cc ID #
                   Ard Granor firrther    covcnants ard agres thal th€ possession of the Property, during the existence
     -       Craltor, or any persons claiming under Grantor, shalt be thal of tenant under dri Lender, or assigns, during the
                                                                                                                             of the Agreement, by
                                                                                                                                  due*performance
             of all of the obligations aforesaid, and that in case of a sale under rhe power as hereinafter provilleo
                                                                                                                      or by ioreclosure by process
             of law,  Graator, or any person in possession under Grartor, shall forthwith deliver po*sersion to &e purcia,ser
     '       summarily disporsessed, in accordance with the provisions of'law applicable to lenants holding
                                                                                                                                 at such sale, or ue
                                                                                                                over.

                    Grantor shatl n$ cause or permit the pres€nc€, use, disposal, slorage, or release of my Hazardous Substances
                                                                                                                                         on or in the
             Properly. Grantor shall not do, nor allow anyone else to do, aryrhing affecting ttre properry
                                                                                                                     that is in the viotarion of any
             Environmental law. The preceding t*o senaenc* shall not apply to the pro*"r, use,                                     prcp€rty
                                                                                                              or storage on the              of srnall
             quaatities of Hazsldous Substances that are generally recognized tc be approFriate to normal
                                                                                                                rqsidential us€s aad to maintemance
             of tlrc Property. As used in this paragrapfi, "llazardous Substances" arc those substallce,s defined a.s loxic or hazardous
                                                                                                                                           substances
             by Environmentaj Law Md the following subshnces: ga.soline, kenrsene, other flammable or toxic perroleum producis,
                                                                                                                                                 toxic
             pesticides and herbicides' Yolatile solyents, materials containing asbe$os or forrrralctehyde
                                                                                                               or radiotrtiye materials. As used in
             this paragrapfu, "Envirorncntal l:*" means federal la*s and laws of the jurisdi*ion wiere rhe pmperty is
                                                                                                                                located ftat relate to
             health, safery or environotertal protection.

                    Is the gvenl of default uader the Agreement, either in due course or by aeceleration a.s herein provided,
                                                                                                                               or ia the event of
             default in the performance of aoy of the obligations required of Cranror by the tenns of this SecurityinstrumenL
                                                                                                                                 lcnder shall be
             entitled lo have a receiver appointed for the Propeny, in connecrror with or as pan of any proce€ding
                                                                                                                       to foreclose this Secunry
             Inslrument or to enforce any of its terms of the collection of alt or uny prrr of *re Agreement
                                                                                                                     rrd Grantor agrees to the
             appointment of such receiver wit}out proof of insoivency or other equitairle grounds and hereby
                                                                                                                            appoinrs- I-ender as
             attomey-in-fact with authonry to consent frrr Grartor to the appointmefit of such receiver.

              ]n case fte indebrcdness due under the Agre€men! shall not be paid when it becomes due by irs terms in
                                                                                                                          due cou.se or on
         maDrity or demard, or by reason of a default ifl the Agreemeilr or as hereir provided. Grantor hereby granls to MERS (solely
                                                                                                                                          as
         nominee for l-ender and lender's sl.IccesJors aild assigns) and to *re succ€ssors and assigns
                                                                                                       of MERS-, Ld assigns, the following
         inevocable power of attomey: To sell the Pmpertv at aucrisn, eirher in whole or in paa Jr in separate parcels
                                                                                                                       at different dm€,s, if
         necessary, undl the indebtedness due under the Agreerneot described herein is satisfied or Sre property exhausted"
                                                                                                                                  whichever firsr
         occurs, a! the usual place for conducting MIes at the Courthouse in the County where dre land or any part
                                                                                                                            thereof 1ies, in said
         State, to the highe$t bidder for cash, after advertising !ime, terrrs and place of such sale once a week for four weeks immediately
         preeeding such sale (but witirout regard to the number of days) in a newspaper published in ttre county where
                                                                                                                            the land or any pan
         thereof lies. or in the paper in which rle Sheriffs advertigernenfs for such County are published, g1l orh", notice being
                                                                                                                                          hereby
         waived by ahe Grantor, and the koder or any person on behalfof the t-ender, or assigai, nny bid and purchase at
                                                                                                                                   such sale and
         ttereupon execute and deliver 1o the purcha'ser or purchasers ar such sale a sufficieniconveyance of the propeffy in fee simple,
         which conveyanct shall contain recitals as to the happcrings of the default upon which &e execution of tte powir
                                                                                                                                   of sale herein
         granted dependr, and Grantor hereby constitu&s and appoinrs Lender and assigns the sgent afiJ attorney-in-fact
                                                                                                                                   of (hantor ro
         make such recitals' and hereby ccvenants and agrees that the recitals so to be madf by Lrnder, or assigns,
                                                                                                                           shall be binding and
         conclusive upon Grantor and &e heirs, executors, administraton ard arsigns of Grantor, and that the conveyance !o be made
                                                                                                                                              by
         MERS or         kr&r'
                             shall bc effectual to bar all equity of redemptjon of Grantor, or the successors in inreresl of Granror, in and .o
         the Prop€rty' and u assigns shall collect rhe pmceeds of such sale, aild aftel resaving therefrom the ctrtire amounr
                                                                                                                                    of principat
         and interest due, (including interesr du* before or after fie default as ser forlh in rhe Agreerrent which interest rat6(r) shall
         continue before and after default, judgmenl and/or foreclosure until the de& is paid full) together with the amount of any taxes,
         assessments and premiums of insurance or other paymenls theretofors paid b1. MERS or Lender, wi*r interest at tile rate per
         anflurn as provided in tfte Agreement from date of payment together with all costs and expenses of sale and either fifteen per
         cenlum (15%) of the aggregale arnount due for alromey's l'ees or reasonable arrorney's feas, as provided rn the Agreement, shall
         pay any over-plus to the cranlor. or to lhe heirs or assigrs of the Grantor as provided by law.

               Notwithstandrng any other provision of &is Security Instrument, and ifl addition to any other remedy or renredies provided
         in this Security Ins!rumefit or by law, upon the occurrencg of an evenf of default, MERS or Lender may do any one or more
                                                                                                                                       of
         the following:

                  (i)    Enter upon and take possession of the Property without the appcliotment of a receiver, or an applicarion drerefor, to
         manage      fte Properfy {to include the signing, cancellation and changes ofexiiting leasas), andlff to collectand receive the       rents
         (including Past duc ren[s), incomes, issues and profits of ard from the ftoperty, and Lender is hereby consimrcd and
                                                                                                                                appointed
         as the a[torney in fact of Grantot to ma/tage and operate 6e Propeny eld to mllect such sums. After deducting from        jums so
                                                                                                                              the'
         collecEd all expenses of taking, holding, managing and operatmg rhe Property (including compensation foitlre services of all
         penons employed for any of such purposes), th€ net amount so collected shall be applied toward the
                                                                                                                    de.bt secured hercby;
         provided thal nothing herein contained shall be colstrued ro otrligate lrnder to discharge or perform the duties of a landlord
                                                                                                                                        o
         any tenant or m impose any liabilify u1x.rn tenda a9 the resull of any exercise by Lender of its rights under this Securiry
         Insmrmenl and irrder shall be liable to account only for the reots, incornes and profis rcaally receiud by [,ender:

               (ii) Apply for the appointrnent of a receiver of *le renis, income.s, issues and profirs of or from rhe properq,, or of the
         Property' or both, without notice to Grantor. Larder sha.lt be eniltled to the appointment of such receiyer as a matter of right,
         without regard to fie value of rtre Property as security for the debt scrured hereby or $e solvency of Grantor or any person or
         legal entity li&le for the payrneftt of att or any pan of such deh; andl/or

                 (iii)   Declare the entire debt secured hereby imrnediately due and payable, wirhout notice to or demand upm Grantor
                                                                                                                                      other
         thm    as rnay be required under the Agreement.



         .    t+EnsHELoc ceDes
          ?D594 CA l02i}4i)
                                                                           Pag+ d of 5                                 ,.,r^,   N1y'
                                                                                                                                  'uv
                                                                                                                                      N-K
Case 19-55132-sms                Doc 45         Filed 07/24/19 Entered 07/24/19 15:47:18                                             Desc Main
                                               Document     Page 24 of 27

                                                                                                     Doc    rD
                                                                                                   (a) any notice to Graltor
             Except for g1y notice required under applicabte law to be given in another manner'
       this Securitv Insrument  shall be given by Oetivering it or by mailing such notice by regular  first class mail addressed to Cvrantor at
                                                                                                        may deliBnate by notice to MERS'or
       the last ad&ess app€aring in fUgRS or Lender's records or at such other address as Grantor
                                                                                                                                 requested, to
       Lerder ar providerl herein, and O) any notice to MERS or Lender shall be given by cenified mail, ren'rn receipt
       FoTMERS:
       P.O Box 2026, Ftint-t\41 48501-2026
       For Lender:
       453C ?ar:< Granada. CaLabasas, CA 9:302-1613
                                                                                                      provided for in this Secunty
       ol to  such other ad&ess as MERS or Lender may designarc by notice to Crantor. Any notice
                                                                                       givan in the manner designated herein'
       Instrumenr shall be deemed ro have been givsn to Grantor or MERS or l*nder when

                                                                                           OF THE STATE
           GRANTOR HEREBY WAIVES ANY zuG}IT GRANTOR MAY HAVE TINDER THE CONSTITUTION
                                             TI#  INITED STATES  OF  AMERICA TO NONCE  OR TO A IUDICIAL
       OF GEORGIA OR T1IE CONSTITUflON OF
                                                                             MERS OR LENDER TIEREUNDER
       HEARING PRIOR TO THE EXERCISE OF ANY RIGHI OR REMEDY PROVIDED TO
       BY THIS SECLRITY INSTRI]MENT, ,T'iD CRANTOR WAJYES GRA}ITOR'S RIG}{TS, IF ANY. TO SET ASIDE
                                                                                                     OR
                                            DI'LY  CONSUN&'{ATED  IN ACCORDANCE  WITH THE PROVISIONS OF
       INVALID.{TE A}iY SALE LNDER  POWER
                                                                                      WAS CONSTIMMATED
       THIS SECURITY INSTRI'ME}{I ON TTTE GROUND (IF SUCH BE T}IE CASE) THAT THE SALE
                                                                                    PARACRAPH IIAVE
       W]THOUT PRIOR NOTICE OR JIiDICIAL I{EARING. ALL WAI!'ERS BY CRANTOR IN TI{IS
            MADE VOLLINTARILY, INTELLIGENTLY   AI{D KNOWINGLY  BY GRANTOR- AFIER  GRA.I'ITOR HAs BEEN
       BEEN
                                                                                  AS TO T}IE MEANING
       AFFORDED AN OPPORTUN]TY TO BE DIFORMED BY COUNSEL OF GRANTOR'S CHOICE
       A.N]D EFFECT HEREOF.

                                                                                                              otherwis€ and are granted
               The power and agency hereby granted ale coupled with an intera$ and are inevocable by death or
       as    cumulative to the remedies for colleclion of said indebtednass provided by law.

                                                                                                                           and to            be
              This Securiry Instru$Ent and the Agrocrnent secured shall be deemed and cofistrued to be coffiacl.! execured
       f)erformec in Georgia.




        IN WITNESS WHEREOF, Crantor          has herero s€r his/her/their hand and se41 tb€ day and year first above written.




                                                                                                                                           (t.s.)




                                                                                                                                           (1.s.)




                                                                                                                                           ('..s   )




                                                                                                                                           (1,S.}




         .    MEBSHELOC"GADEEd                                          P4r5ofs
             5Hl4AtUlM)
Case 19-55132-sms                      Doc 45          Filed 07/24/19 Entered 07/24/19 15:47:18                                                          Desc Main
                                                      Document     Page 25 of 27

      Prdpsbd   !y   El.LEii FERREa


       GEOBGiA
                                                                                                   D
       GBANTOB: JENNIFER:. Yci.jNG et a.
       LENOEB: COUNTRYII-IDE HOME LOANS, INC,
       DATE OF SECUBITY DEE9: CZ / 12 / 20,J5




                                                     WAIVER OF BOREOWER'S RIGHTS
      BY EXECUTIoN oF THIS PARAGRAPH, GRAI{Tofl EXPRESSI-Y: (1) AGKa{oWLEDGES
                                                                              THE RIGHT To AccELEFaTE THE oERI AND THE
      POWER OF ATTORNEY GIVEN HEREIN TO LENDEB TO SELL THE PREMISES EY
                                                                              NONJUDICIAL FORECLOSUFIE UPON DEFAULT BY
      GBANTOR WITHOUT ANY JUDICIAI- HEABING ANO WTftOUT ANY NOTICE OTHEF THAN
                                                                                 SUCH NOTICE AS IS BrcUIREB TO BE GIVEN
      UNDEB THE PFIOVISIONS HEREOF; {Z) WAIVES ANY AND ALL BIGHTS WH|CH GEANIOF
                                                                                        MAY HAVE UNDEB THE FIFTH AND
      rcUBTEEI.{TH AT{ENDMENTS TO THE CO}IST]TU1ION OF THE UNTTE STATES, THE
                                                                             VABIOUS PROVISIONS OF THE CO}ISTITUTION FOR
      THE SEVERAL sTATEs, oB BY FlEAsoN oF ANY OTHEF APPLICABLE LAw To I'loTIcE                            pnlon
                                                                                AND To JUBtctAL HEAET.Ic        To rHE
      EXEBC'SE BY LEISEB OF ANY HIGHT OR BEMEDY HESEIN PHOVIDED TO LENDEFI,
                                                                               EXCEPT SUCH IIIO-IICE AS IS SPECIFICALLY
      REQUIHED TO SE PBOVIOED HEBEOF:
                                         {3} AGKI{OWLEDGES THAT GBANTOR HAS READ THIS DEED AND SPECJFICALLY THIS
      PARAGHAPH AiID ANY AND ALL QUESTIONS REGABDJNG THE LEGAL EFFECT
                                                                         OF SAIO OEED ANO TTS PFX3VISIONS IIAVE EEEN
      EXPI.AINED R'LLY TO GBANTOR AND GRANTOF HAS BEEN AFFOBOEO AN OPPOBTUNITY
                                                                               TO CONSULT WITH COUNSEL OF GRANIOFS
      CHOICE PHIOR TO EXECUTING THIS OEEDI (.q ACKNOMEDGES THAT ALL WAIVERS
                                                                            oF THE AFoRESAID RIGI{TS oF GRANToFI HAVE
      BEEN MADE KNOWNGLY, ]NTENTIONALLY ANO WILLINGLY By GBANTOR AS pAFn oF
                                                                            A BARGATNED FOR LOAN TRANSACTTON;        (s)                                  AND
      AGREES THAT THE PROVIS,ONS HEREOFABE INCORPOBATED INTO AHD
                                                                 MADE A PAST OFTHE SECURITY OEED.



                                          BY G8A}ITOTI:


                                            th€ presen.e ot:                                                                                                (S€al)
                                                                                                                                                         €raitor

                                                                                                                                                            (S€al)
                                                                                                                                                         -Gretor

                                                                                                                                                            (s&l)
                                                                                                                                                         -G.anior


                                                                                                                                                            {S€al}
                                                                                                                                                         -Granlor

                                                     CLOSING A                               AFFIDAVIT
          Be,org tha und€rslgnad atlssllng oi{csr Per$nally app€ared th€ und€rslgnEd      cclng atorn€y, who,              b*n
                                                                                                                  having         first duly   sffin   asording to
     iaw, sl,ates und€r oath I tollows:

          lf, closing flre aboY€  lca, bui prbr to lhs €xmu'lbn of tha De6d io S€cur€ Debt ard nYaiver oi lhs Bqrowa/s Rtgfrs. by th6 Borrows{s), I
     ,evissd wilh ed       oxplejn€d trc tho Bofio*er(s) ih€ bms od provislom o, the D*d lo Ssore O€bt ad gar{icularly th6
     authorizing ihs Larirsr to sell lha sec{r€d property by a troniudich, ftrodosure und€r a power ot sal€, togsthar wilh
                                                                                                                                          Frovisiffis th€reo,
                                                                                                                           tle 1^/aivg of i3orrmr,s Bighls.
     and intsmed the Botro\a€(s) ol Bor/o*er's Iights undor thd Cofls{tuton of the State ol Georgia and th-e consttution ot
                                                                                                                                 the Unitad Sla.t6s !o noti€
     and a iudiclal h6adn9 pri6r to sueh loredosure in ths absgnca o{ a knowirg, int€ntional trd ;llling contmctual waivs
                                                                                                                               by Boffowsr(s} o, gorow.r,s
     Iights. Atl€r sah raviow with and €xplanatitrr to Borow6r(s), Borrows(s) axecut€d the oe€d to Scure D€bl trd
                                                                                                                        'waiv€r ot Botrow€r,e Brghls.'

          Bsd on said rgview wi{'t and explamtlon lo iho Borrtre(s}, h ls my opinlm that Borrys{s) knowingly. intsnfioaaily            ad     willingly sx*ut6d
     the waivtr of
                   PrtB{rye?iflltuuooal rights to notsE ad Judidal h€aring prior tro ay $dl rcnjudidd torodosu.e.
     Swn   to




                                                                        Public


                                               r;Eiclos'uuEelos&;rscr-osrreE
                 Stilti{tn 7'1-1014(3) rsquires that we lnlorm you that lt yos lail to meet any condltion or lerm ol
           o.c.G.A.
           O'C.G.A-
     the documefis that you sign in connection with obtaining a mortqage loan you may lose thE property that
     serves aS collataral Ior the mortgage                                toreclosure."




     Borrower                                                                      Bonms
                                      cHL {OA03Xd}             VlrP Moa,ga{€
    Case 19-55132-sms        Doc 45    Filed 07/24/19 Entered 07/24/19 15:47:18   Desc Main
                                      Document     Page 26 of 27
/


                                                  E'(HIBIT'4"
                                           LEGAL DESCRIPNOH


      A                  SrErrAl@ rH TgE Strlx[E oIl @oBtrrR' ffi['llrfg oF
          PaB,CEL OT r.BND
      cHEmtrEE, $IrE B 3TREET LtrrTION ADDBESS OF 108 |rIHEEtrILIIND DR'
      Cl$rroN, Gtr 3011{.5??5 CERREu|IILY ofltlED BY .,EIINIEER t YoU}IG AIID
      MICHAEI.sYfl,FsEevINGeTexIDEI{TTFICATIo}I!ilt,uBERoF
       IdITO9B-OOOOO_OO3-OOO AIID SEIHG     ffi    SAIdE PROPERTEC IIBEE ET'LLX
      DESCRIED nS BOOII/PaSE OA DOCInEHB IIUXBER 6637-2L5 DA:I'ED
      LOl,TlzOO3 tI{D FI'E;$IEB DESCRTED AS lpl|r 3' C}lerEGI l*od}s '624&C'




       1Og rI$EERLIUD                 l[, SL 301U-5773
Case 19-55132-sms                               Doc 45        Filed 07/24/19 Entered 07/24/19 15:47:18                        Desc Main
                                                             Document     Page 27 of 27

   xt-isfltfiiiiFl$$iiif;r,livil,
   'HDTE-LoAilS,
                 I},IC,,                         ITS.
    5uccE550nS.AID Assl6ils
   Uhen reeorded                         mall to:
    HANK OF AI{ERTCA. I.I.A.
    450O AI'1Ot{ CARTER BLVD.
                             +rilu,lr lau,o*,,
    iil6ii'fiifl
    iIORTH




                                                  coRpoRATt0H ASSIGHI{ENr              0F   SECURITY
                                                                                                       ?E
                                                                                               LOmilliImer-rir

    tor        Ya'lue
    il01"1    INEE       F
    ?n7 6. FL I
    fru st  3'2
    t1t '1e and
    J E}I NIFER
    MOR TgAGE
    off 1c1ai
          T   ax    Par
              o'i na'l




                                                                                                                             AS
    Datedr            A7         lA3/2017
                                                        il8ilfitE"5h'EI[fi{A[otEE'il[t'lEX*ll'l[E::                 I+!"
                                                        S0CcESSons AND AssIoNS --, /)




     I,II THESS:


     st ate of F'l cr
     County of H1'l
                                                                                                                            2017, by
                                                                                                                       IC
                                                                                                                        INC. , . ITS
                                                                                                          ce Pres      nt    of
                                                                                                          EE FOR.      NIRY'/iI0E
                                  .    lltv.,     al9
                                                                                                          me 0n        basis of
                                  ry     eY'ldence                                                 red before    me.


                   -1lhy     d^       Juio C.   He<lr
               #*REHfffi*
               ?tr#Hor"'*FFaP.S
                                                                             .ffiABush
                 '&dq,.lt0'e,srreotnfi                                            lc
                  %E-EP Frgtrcarn1f/iJ/'g
                                       n1g                    ,   Notary      t
                                                         R
     FFI3333] Io[fi
                             1
                                          gTlr.Yriofl               lvpu   of Idenli f 'lcat"ion Produceffi=:
     Pneoared bv: LY 00YSCHER
                                                             -
     4909 SAVARESE CIR
     TA[.4PA, FL. -3363-4- - -_-
      P   trin
     MERS                              1:888- 679'a37i
